Appeal by the defendant James Kadio from a judgment convicting him of the crime of grand larceny, second degree, found *960after trial in the County Court of Saratoga County. The evidence against appellant was wholly circumstantial and was not sufficient, in our opinion, to indicate his guilt beyond a reasonable doubt. Moreover, we think some of the testimony admitted against appellant was improper and prejudicial. He did not take the stand and his character and credibility were therefore not at issue. Testimony as to his “ haunts ”, or his use of other names, tending to indicate his character, did not constitute relevant proof as to his commission of the crime charged. Nor was proof of the sale of his automobile properly admissible on the theory of flight. Judgment of conviction reversed, on the law and facts, and a new trial granted. Hill, P. J., Heffernan, Brewster, Foster and Russell, JJ., concur.